DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 10/14/2021 has been received and entered.  By the amendment, claims 1-4 are pending in the application.
Applicant’s arguments filed 10/14/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2016/0282669, in view of Plotz et al., US 2010/0220046.
Regarding claim 1, Lee et al disclose a display device 1000 (figs 2, 9) comprising:
. a display unit 100 having a display area (related to PC area) and a peripheral area (related to PR and PL areas)(see figs 1, 4)
. a backlight module 300 having a plurality of light emitting units LS, wherein at least one of the light emitting units has a first circuit block PCB1/---/PCB6 and a first light source group LS (corresponding to PC area)
. a plurality of edge units having a second circuit block BM and an edge portion (BM edge)(BR/BG edge(s) corresponding to PR/PL area(s)(see fig 9 and [0131]), wherein the shape of the second circuit block is different from the shape of the first circuit block (see fig. 9).
. wherein one of the edge units further has a second light source group LDM1–LDMn and/or LDG1-LDGn corresponding to each second circuit block BM and/or BG, respectively (see fig. 10 and [0134]).
Lee et al. do not explicitly disclose the backlight module comprising a circuit board.  Plotz et al. do disclose a backlight module (illumination device) comprising a circuit board 2 with a plurality of circuit blocks (e.g., corresponding to light groups 30) thereon.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Lee et al. backlight module having a circuit board, as shown by Plotz et al., in order to simplify a circuit controlling and cost effectively of an illumination device (see [0003]). 
Re claim 2, wherein the Lee et al. backlight module further comprises a plurality of blocking walls (tapes Tp4/Tp5)(see fig. 4).
Re claim 3, the modification to Lee et al. disclose the claimed invention as described above except for a number of the first light sources can be equal to a number of the second light sources.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a number of the first light sources is equal to that of the second light sources over the Lee et al. backlight, since it is a common practice in the display art to obtain an uniform light over a display panel from a display backlight.
Re claim 4, Lee et al. further disclose a spacing between two adjacent first light sources defined as a first spacing, a spacing between two adjacent second light sources is defined as a second spacing, and the first spacing can be different from the second spacing (see fig. 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871